Citation Nr: 0714783	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  00-25 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating higher than 70 percent for 
post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to February 
1970.  The veteran was awarded the Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, wherein the RO granted service 
connection for PTSD and assigned a 50 percent disability 
evaluation, effective October 20, 1999.  The veteran filed a 
notice of disagreement in June 2000, wherein he argued that 
his PTSD was more severely disabling than that reflected by 
the 50 percent evaluation.  In November 2000, the RO issued a 
statement of the case and received the veteran's substantive 
appeal later that month.

As the veteran is appealing the initial assignment of a 
disability rating for his service-connected PTSD, the issue 
has been framed as that listed on the front page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

In July 2004, the Board remanded the veteran's claim to the 
RO for additional development.  

By a January 2005 rating action, the RO assigned a 70 percent 
evaluation to the service-connected PTSD, effective October 
20, 1999.  In that same rating action, the RO also granted 
entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities, effective May 21, 2003, the date of receipt of 
claim.

In November 2005, the Board again remanded the veteran's 
claim to the RO for additional development.  The requested 
development has been completed and the case has returned to 
the Board for appellate review.




FINDING OF FACT

The veteran's PTSD is manifested by suicidal ideations, 
disturbed sleep, nightmares, anger outbursts and 
irritability, and causes occupational and social impairment 
with deficiencies in most areas.  He is not, however, totally 
impaired from a social and industrial standpoint.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 70 percent 
for PTSD. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

A review of the record reveals the veteran was not provided 
notice of the VCAA prior to the initial adjudication of this 
claim by rating decision in February 2000.  But this was both 
a practical and legal impossibility because the VCAA was not 
enacted until later - in November 2000.  And in Pelegrini 
II, the Court clarified that in this type situation VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if the initial decision was not 
made.  Rather, VA need only ensure the veteran receives or 
since has received content-complying notice such that he is 
not prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Here, the RO readjudicated the claim and sent the 
veteran supplemental statements of the case (SSOCs) in March 
2005 and April 2006, following the VCAA notice compliance 
actions in July 2004 and November 2005.  The veteran was 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to the notices.  His 
representative submitted written argument on his behalf in 
April 2007.  Therefore, there is no prejudice to him because 
his claim was readjudicated by the RO after appropriate VCAA 
notice was provided.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the July 2004 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in the 
April 2006 SSOC, including as it relates to the downstream 
effective date element of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA and private medical 
records and reports of VA examinations.  The veteran has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  In June 2006, his representative 
stated that he had no further argument to submit.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2006).

Pertinent laws and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

The veteran has appealed the disability rating initially 
assigned with the grant of service connection for PTSD in 
February 2000.  Because he has appealed the initial rating, 
the Board must consider the applicability of "staged" ratings 
covering the time period in which his claim and appeal has 
been pending.  See Fenderson, 12 Vet. App. at 125-27.

Specific rating criteria

The veteran's PTSD is evaluated as 70-percent disabling under 
38 C.F.R. § 4.130, DC 9411 (2006).

DC 9411, which is governed by the general rating formula for 
mental disorders set forth in 38 C.F.R. § 4.130, provides the 
following levels of disability:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Global Assessment of Functioning (GAF) score

The GAF score is a scale rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).

GAF scores ranging between 71 and 80 reflect that if symptoms 
are present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).

A score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute).

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.

See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes] (2006).

Analysis

In this case at hand, the Board finds that the medical 
evidence of record does not support a higher 100 percent 
rating.

There is no evidence of record showing gross impairment in 
thought processes or communication.  The December 1999 and 
May 2001 VA examinations revealed that the veteran's speech 
was within normal limits and that there was no evidence of 
any major thought disorder.  Social Security Administration 
records show that a consultative examination in December 2001 
revealed that the veteran's speech was readily comprehensible 
and that his thoughts were logical and coherent.  The 
examiner stated that there was no evidence of major thought 
disorder.  There was also no formal thought disorder found 
when the veteran was admitted to a VA facility in September 
2002 to begin six-week inpatient PTSD program.  Similar 
findings were found during the February 2006 VA mental status 
evaluation.  That is, the veteran's speech was goal-directed 
and normal in rate and volume.  The content of his speech was 
logical and coherent.  There was no indication that he had 
gross impairment in thought processes.  In fact, the veteran 
showed a good sense of humor, and an ability to laugh.  

There also is no evidence suggesting persistent delusions or 
hallucinations, or grossly inappropriate behavior.  In fact, 
at the time of the February 2006 VA examination, the veteran 
denied any current or past history of delusions or 
hallucinations.  In addition, none of the examinations, or 
any of the other evidence of record, reflects any grossly 
inappropriate behavior on the veteran's part.  Although the 
record reflects that the veteran can often be irritable and 
prone to angry outbursts, there is no evidence that he has 
ever been arrested or involved in any physical altercations 
as a result of being unable to manage his anger.  At the 
February 2006 VA examination, the veteran denied any history 
of violence or assaultiveness.  He indicated that he 
expressed his anger verbally and never in an aggressive or 
violent way.  Plainly, there is no evidence suggestive of 
"grossly inappropriate behavior."

As well, the veteran is not in persistent danger of hurting 
himself or others.  While he has reported having had suicidal 
thoughts on occasion, he has denied any history of intent or 
plan, or any past suicide attempts.  He has consistently 
denied having any homicidal thoughts.

The evidence is not indicative of intermittent inability to 
perform activities of daily living, either, including 
maintenance of minimal personal hygiene.  The December 2001 
examination stated that Vietnam traumas did not appear to 
have significantly affected his way of daily living.  The 
September 2002 VA discharge summary showed that he was neat, 
clean and cooperative.  The February 2006 VA psychiatric 
evaluation also revealed that the veteran was well-groomed 
and neatly dressed in casual attire.  In addition, it was 
noted that despite his chronic medical and psychiatric 
problems he was generally able to provide routine self-care 
for himself.  

There is no evidence the veteran is disoriented to time, 
person, place or situation. He has not been found to be 
disoriented, and in fact was found to be oriented in all 
spheres by the December 1999, December 2001, September 2002 
and February 2006 examiners. 

The evidence also is not consistent with memory loss for 
names of close relatives, the veteran's own occupation or his 
own name.  The December 1999 and May 2001 VA psychiatric 
evaluations reported that his memory function was within 
normal limits.  The December 2001 consultative examination 
report indicated that the veteran's memory for both recent 
and past events appeared to be fair to good.  The February 
2006 VA examination likewise showed that he had immediate and 
delayed recall of three words.  The evidence clearly does not 
show that the veteran is unable to remember the names of 
close relatives or his own name. 

The Board is mindful of the lowest GAF score of record of 35.  
And as noted, GAF scores ranging from 31 to 40 are indicative 
of some impairment in reality testing or communication or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood.  The Board 
finds that this level of impairment is adequately accounted 
for in the current 70 percent rating.  

Based on the evidence reported above, including the GAF 
scores, the Board finds that the symptomatology reported by 
the veteran and reflected in the record is not consistent 
with a 100 percent rating, but is more reflective of 
occupational and social impairment with deficiencies in most 
areas, consistent with a 70 percent rating.  So this is the 
rating that must be assigned.  See 38 C.F.R. § 4.7.

That said, the Board's inquiry is not necessarily strictly 
limited to the criteria found in VA's rating schedule.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria 
set forth in the rating formula for mental disorders do not 
constitute an exhaustive list of symptoms, but rather are 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating).

Here, however, the Board has not identified symptomatology or 
other aspects of the veteran's service-connected PTSD which 
would enable it to conclude that the criteria for a 100 
percent rating are approximated, or most nearly so, and the 
veteran and his representative have pointed to no such 
pathology.

The December 2001 consultative examination report indicated 
that the veteran had a rather extensive network of social 
acquaintances.  He liked to go play cribbage on Tuesday 
evenings at the local Legion Post.  This was also a place 
where he enjoyed drinking with friends.  He enjoyed being 
around familiar people but avoided new faces.  A November 
2005 VA mental health evaluation noted that the veteran 
volunteered once a week at the Vet Center and attended group 
twice a month.  

During the February 2006 VA examination, the veteran reported 
that he engaged in very little socializing outside the home, 
except for occasional contact with another officer he served 
with on the police force.  In general, his only regular 
social contact was with his wife and four children, and his 
two grandchildren.  He did state, however, that he and his 
wife went out to a restaurant about once a week.  He reported 
that his main source of social support comes from other 
veterans in his PTSD group.  Despite reflecting a period of 
social isolation, the record as a whole indicates that the 
veteran is able to function socially.  In any event, 
isolative behavior is contemplated in the currently assigned 
70 percent rating; there is no evidence of "total" social 
impairment, which is the criterion for a 100 percent rating.  
With respect to occupational impairment, this is clearly 
demonstrated, but this is also contemplated by his current 
70-percent rating.  In addition, the Board notes that he has 
a total disability rating based on individual unemployability 
(TDIU), which, itself, is recognition that he is incapable of 
securing and maintaining substantially gainful employment.

In essence, although the veteran suffers from significant 
psychiatric symptomatology, the objective evidence does not 
disclose the impairment of thought processes required for the 
assignment of a 100 percent rating.  For the reasons and 
bases expressed above, the Board finds that a preponderance 
of the evidence is against a showing that the veteran's PTSD 
warrants an increased rating, but finds that the current 70 
percent rating most closely approximates the level of 
symptomatology reported.  The veteran's claim of entitlement 
to an increased rating for PTSD is accordingly denied.


ORDER

Entitlement to an initial rating higher than 70 percent for 
PTSD is denied.   



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


